Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 06/13/2019.
Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn (CA Pub. No. 2,230,507).


Regarding claim 1, Hahn discloses:

A charger with detachable replacing adaptor see (Fig. 1a-2, housing 1, detachable replacing adaptor fig. 1a, 1b, and 1c), including: 
a charger main body, having a housing (Fig. 1a-2, housing 1, detachable replacing adaptor fig. 1a, 1b, and 1c), wherein one side of the housing is disposed with a guiding structure and a buckle part, and the guiding structure has a plurality of electric conductive 5terminals (Fig. 1a-2, housing 1, detachable replacing adaptor fig. 1a, 1b, and 1c, conductive terminals 25, buckle part 15 with guiding structure); 
an adaptor (see Fig. 1b-1e, adaptor 10), having an insulation base and a plurality of electric conductive units fastened on the insulation base (see Fig. 1b-1e, Fig. 3a, electric conductive units 16), wherein the insulation base is combined corresponding to the guiding structure (see Fig. 2, adaptor 10), each of the electric conductive units is electrically connected to each of the electric conductive terminals (see Fig. 1a-2), and the insulation base has an elastic latch hook (see Fig. 1a-2, elastic latch hook 23);  
10a buckle releasing assembly, disposed on the insulation base and having a moveable unit, wherein the moveable unit has a push rod, and the push rod is used for driving the elastic latch hook to be released corresponding to the buckle part (see Fig. 1a-5, fig. 8, lock bar 22 and release button 20 is a push rod, see page 14 line 15 to page 15 line 2, lock bar 22 is made of a suitable material, such as a plastic material....).

Regarding claim 5, Hahn discloses:
wherein the buckle 5part has a recess formed in the housing and a latch block formed in the recess, and the latch block and the elastic latch hook are able to be mutually latched or released (see Fig. 1-4, recess formed 15, Fig. 3a, elements 22-24).

Regarding claim 6, Hahn discloses:
wherein the guiding structure is formed as a plurality of slot runners which are arranged to be parallel to each other, and the electric conductive terminals are disposed in the slot runners (see Fig. 1, slot runners 3).

Allowable Subject Matter
Claims 2-4 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 2 and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851